Opinion filed November 3, 2005












 








 




Opinion filed November 3, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00310-CV
 
                                                    __________
 
                               STANLEY
CLAUD WRIGHT, Appellant
 
                                                             V.
 
                               CAROLYN
DIANE WRIGHT, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                      Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. 40712
 

 
                                              M
E M O R A N D U M  O P I N I O N
 
Stanley Claud Wright has perfected an appeal from
the judgment signed on July 13, 2005. Stanley did not file an affidavit of
inability to pay costs on appeal at the time he filed his notice of
appeal.  TEX.R.APP.P. 20.1.  Stanley has been directed by this court to
file the required filing fee.  TEX.R.APP.P.
5.  There has been no reply to our
letters dated September 16, 2005, and October 13, 2005.




The appeal is dismissed.  TEX.R.APP.P. 42.3.
 
PER CURIAM
 
November 3, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.